        Case 3:21-cv-00011-CAR Document 1 Filed 02/05/21 Page 1 of 10




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA
                          ATHENS DIVISION

BRITTANY SAVILLE,              )
                               )
     Plaintiff,                )
                               )
v.                             )             CASE NO.:
                               )
ADDAY, INC. d/b/a IHOP #434,   )
                               )
     Defendant.                )
______________________________ /

             COMPLAINT WITH DEMAND FOR JURY TRIAL

      Now comes the Plaintiff, BRITTANY SAVILLE (hereinafter “Plaintiff” or

“SAVILLE”), by and through undersigned counsel, and files her Complaint against

the Defendant, ADDAY, INC. D/B/A IHOP #434 (hereinafter “Defendant” or

“ADDAY”) and states as follows:

                          NATURE OF THE CLAIMS

      1.     This is an action for monetary damages pursuant to Title I of the

Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq.

(“ADA”) and the Family and Medical Leave Act of 1996, 29 U.S.C. § 2601, et seq.

(“FMLA”) to redress Defendant’s unlawful employment practices against Plaintiff

leading to her unlawful termination including Defendant’s unlawful discrimination

and retaliation against Plaintiff because of her disability and interference with her

FMLA rights.
                                         1
        Case 3:21-cv-00011-CAR Document 1 Filed 02/05/21 Page 2 of 10




                                     PARTIES

      2.     Plaintiff, Saville, is a citizen of the United States and is and was at all

times material, a resident of the State of Georgia.

      3.     Plaintiff is a covered “employee” as defined by the FMLA because she

worked for Defendant for more than 12 months preceding the leave, had more than

1,250 hours of service during the 12 months preceding the leave, and worked at a

location where the employer has at least 50 employees within 75 miles.


      4.     Defendant, Adday, is a Domestic Profit Corporation with its

headquarters in Athens, Georgia. Defendant does business in this district at 1180

Baxter Street, Athens, Georgia, 30606.

      5.     At all times relevant to the case, Defendant is and was a covered

“employer” under the FMLA because it has more than 50 employees employed at

and within a 75-mile radius of Plaintiff’s work location in 20 or more workweeks in

the calendar year preceding the leave request.


      6.     Defendant is an employer as defined by the laws under which this

action is brought and employs the requisite number of employees.

                         JURISDICTION AND VENUE

      7.     This Court has jurisdiction of the claims herein pursuant to 28 U.S.C.

§§1331 and 1343 as this action involves federal questions regarding Plaintiff’s rights

under the ADA and the FMLA.
                                           2
          Case 3:21-cv-00011-CAR Document 1 Filed 02/05/21 Page 3 of 10




      8.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b) because

a substantial part of the events or omissions giving rise to this action, including the

unlawful employment practices alleged herein occurred in this district.

                       PROCEDURAL REQUIREMENTS

      9.      Plaintiff has complied with all statutory prerequisites to filing this

action.

      10.     On or about May 18, 2020, Plaintiff filed a claim with the Equal

Employment Opportunity Commission (hereinafter “EEOC”) against Defendant,

satisfying the requirements of 42 U.S.C. § 2000e-5(b) and (e), based on disability

discrimination and retaliation.

      11.     Plaintiff’s EEOC charge was filed within one hundred and eighty (180)

days after the alleged unlawful employment practices occurred.

      12.     On November 10, 2020, the EEOC issued to Plaintiff a Notice of Right

to Sue at the request of Plaintiff, a copy of which is attached hereto as Exhibit A.

      13.     This Complaint was filed within ninety (90) days of Plaintiff’s receipt

of the EEOC Notice of Right to Sue.

                           FACTUAL ALLEGATIONS

      14.     Plaintiff began working for Defendant in 2018 and throughout her

tenure she worked as a full-time Manager.




                                          3
        Case 3:21-cv-00011-CAR Document 1 Filed 02/05/21 Page 4 of 10




      15.    Plaintiff is a disabled female and/or has been perceived by Defendant

to be disabled.

      16.    At all times relevant to this action, Plaintiff was a qualified individual

with a disability within the meaning of the ADA. Plaintiff has an actual disability,

has a record of being disabled, and/or is perceived as being disabled by Defendant.


      17.    On March 8, 2020, Plaintiff began feeling ill after returning from an

international cruise where she was around people with confirmed cases of COVID-

19.

      18.    Plaintiff informed Rooble Mire (CEO) about her symptoms and her

need to get tested for COVID-19. Mr. Mire agreed that Plaintiff needed to get tested

but also demanded that Plaintiff complete payroll by the following afternoon.

      19.    Plaintiff was tested and her doctor ordered her to quarantine at least

until March 24, 2020 while she awaited her test results.

      20.    Plaintiff informed Mr. Mire about her doctor ordered quarantine.

      21.    Mr. Mire refused to reasonably accommodate Plaintiff or otherwise

engage in the interactive process and failed to inform Plaintiff about her FMLA

rights. Instead, Mr. Mire ordered Plaintiff to complete payroll.

      22.    Mr. Mire failed to inform Plaintiff about her FMLA rights in order to

force her to work during what should have been protected FMLA leave, interfering

with her FMLA rights.

                                          4
         Case 3:21-cv-00011-CAR Document 1 Filed 02/05/21 Page 5 of 10




       23.     As a result of Mr. Mire’s refusal to accommodate Plaintiff or provide

FMLA leave, Plaintiff was forced to go into work and obtain the laptop and other

supplies required to complete payroll from home.

       24.     While Plaintiff was gathering the materials, she saw a vendor arrive to

make a delivery. Plaintiff requested that the driver wait outside while she gather the

materials as a precaution because she was not feeling well and did not have her test

results yet.

       25.     On March 10, 2020, Linda Wooten (Account Executive for the vendor)

emailed stating that the driver allegedly stated that Plaintiff said she had COVID-

19. Plaintiff explained that was false and incorrect because Plaintiff never asserted

that she had COVID-19 and again explained that she was awaiting her results.

       26.     Shortly thereafter, Plaintiff’s results came back negative; however, Mr.

Mire refused to permit Plaintiff to return to work and required Plaintiff to get retested

because he perceived Plaintiff to have COVID-19.

       27.     Also, Defendant shut down the store, decontaminated it, and disposed

of all of the food present because Defendant perceived Plaintiff to have COVID-19.

       28.     Mr. Mire proceeded to harass Plaintiff and baselessly blame her stating

that she forced Defendant to close because of her perceived disability.

       29.     Plaintiff reported Mr. Mire’s discriminatory harassment directly to Mr.

Mire to no avail.


                                           5
         Case 3:21-cv-00011-CAR Document 1 Filed 02/05/21 Page 6 of 10




       30.    On March 28, 2020, Defendant terminated Plaintiff.

       31.    Plaintiff has been damaged by Defendant’s conduct.

       32.    Plaintiff has had to retain the services of undersigned counsel and has

agreed to compensate said counsel with reasonable attorneys’ fees.

  COUNT I: DISABILITY DISCRIMINATION IN VIOLATION OF THE
                            ADA

       33.    Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1-32 above.

       34.    At all times relevant to this action, Plaintiff was a qualified individual

with a disability within the meaning of the ADA because Plaintiff has an actual

disability, has a record of being disabled, and/or is perceived as being disabled by

Defendant.

       35.    Plaintiff was able to perform the essential functions of her job at the

time of her termination.

       36.    Defendant is prohibited under the ADA from discriminating against

Plaintiff because of her disability with regard to discharge, employee compensation,

and other terms, conditions, and privileges of employment.

       37.    Defendant willfully and maliciously discharged Plaintiff because of her

disability.

       38.    As a direct and proximate result of Defendant’s unlawful and retaliatory

conduct in violation of the ADA, Plaintiff has suffered and continues to suffer, lost
                                             6
        Case 3:21-cv-00011-CAR Document 1 Filed 02/05/21 Page 7 of 10




wages, lost benefits, as well as severe mental anguish and emotional distress,

including but not limited to depression, humiliation, embarrassment, stress and

anxiety, loss of self-esteem and self-confidence, and emotional pain and suffering,

for which she is entitled to an award of monetary damages and other relief.

      39.   Defendant’s unlawful conduct in violation of the ADA was outrageous

and malicious, was intended to injure Plaintiff, and was done with conscious

disregard of Plaintiff’s civil rights, entitling her to an award of exemplary and/or

punitive damages.

  COUNT II: FAILURE TO ACCOMMODATE IN VIOLATION OF THE
                           ADA

      40.   Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1-32 above.

      41.   At all times relevant to this action, Plaintiff was a qualified individual

with a disability within the meaning of the ADA. Plaintiff has an actual disability,

has a record of being disabled, and/or is perceived as being disabled by Defendant.

      42.   Defendant was aware of Plaintiff’s disability.

      43.   Defendant was aware of Plaintiff’s request for accommodation.

      44.   Reasonable accommodations existed.

      45.   Defendant failed to accommodate Plaintiff’s disability.

      46.   As a direct and proximate result of Defendant’s unlawful failure to

accommodate in violation of the ADA, Plaintiff has suffered and continues to suffer,
                                           7
        Case 3:21-cv-00011-CAR Document 1 Filed 02/05/21 Page 8 of 10




lost wages, lost benefits, as well as severe mental anguish and emotional distress,

including but not limited to depression, humiliation, embarrassment, stress and

anxiety, loss of self-esteem and self-confidence, and emotional pain and suffering,

for which she is entitled to an award of monetary damages and other relief.

      47.    Defendant’s unlawful conduct in violation of the ADA was outrageous

and malicious, was intended to injure Plaintiff, and was done with conscious

disregard of Plaintiff’s civil rights, entitling her to an award of exemplary and/or

punitive damages.

        COUNT III: RETALIATION IN VIOLATION OF THE ADA

      48.    Plaintiff realleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1-32 above.

      49.      Plaintiff engaged in protected activity under the ADA by reporting

Defendant’s disability-based discrimination.

      50.    Defendant is prohibited under the ADA from retaliating against

plaintiff for her protected complaint.

      51.    As a result of Plaintiff’s protected complaint, Defendant, by and

through its agents and employees, took materially adverse actions against Plaintiff

including, but not limited to, terminating her employment.

      52.    As a direct and proximate result of Defendant’s unlawful and retaliatory

conduct in violation of the ADA, Plaintiff has suffered and continues to suffer, lost

                                           8
           Case 3:21-cv-00011-CAR Document 1 Filed 02/05/21 Page 9 of 10




wages, lost benefits, as well as severe mental anguish and emotional distress,

including but not limited to depression, humiliation, embarrassment, stress and

anxiety, loss of self-esteem and self-confidence, and emotional pain and suffering,

for which she is entitled to an award of monetary damages and other relief.


          53.   Defendant’s unlawful conduct in violation of the ADA was outrageous

and malicious, was intended to injure Plaintiff, and was done with conscious

disregard of Plaintiff’s civil rights, entitling her to an award of exemplary and/or

punitive damages.

                        COUNT IV: FMLA INTERFERENCE

          54.   Plaintiff realleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1-32 above.

          55.   Defendant is and was an employer as defined by the FMLA.

          56.   Plaintiff was an eligible employee for protected leave under the FMLA.

          57.   Defendant is required by the FMLA to inform Plaintiff about her FMLA

rights.

          58.   Defendant failed to inform Plaintiff about her FMLA rights.

          59.   Defendant interfered with Plaintiff’s lawful exercise of her FMLA

rights.

          60.   Defendant’s actions were willful, knowing, and voluntary, and

otherwise done with malice and/or reckless indifference for Plaintiff’s rights.

                                              9
        Case 3:21-cv-00011-CAR Document 1 Filed 02/05/21 Page 10 of 10




       61.    Plaintiff was injured due to Defendant’s will FMLA violation, to which

she is entitled to legal relief.


WHEREFORE, Plaintiff, requests this Honorable Court:

       a)     Enter judgment requiring Defendant to pay back wages and back

              benefits found to be due and owing at the time of trial, front-pay,

              compensatory damages, including emotional distress damages, in the

              amount to be proved at trial, punitive damages, and prejudgment

              interest thereon;

       b)     Grant Plaintiff her costs and an award of reasonable attorneys’ fees

              (including expert witness fees); and

       c)     Award any other and further relief as this Court deems just and proper.

                                   JURY DEMAND

              Plaintiff hereby requests a trial by jury on all triable issues herein.

                                         Respectfully submitted,

                                         /s/ Gary J. Martoccio
                                         Gary J. Martoccio
                                         Georgia Bar No.: 497511
                                         Gary.martoccio@spielbergerlawgroup.com
                                         Spielberger Law Group
                                         4890 W. Kennedy Blvd., Suite 950
                                         Tampa, Florida 33609
                                         T: (800) 965-1570
                                         F: (866) 580-7499

                                         Attorney for Plaintiff

                                           10
